SIMPSON, J.
The defendant in this case was convicted of the crime of seduction. The exception to the question to the witness Windham as to whether the prosecutrix had ever consented to have sexual intercourse with him was properly sustained; the act not having been consummated. Evidence having been offered tending to impeach the chastity of the prosecutrix, it was proper to admit testimony as to her general character for virtue and chastity. — Smith v. State, 107 Ala. 139, 18 South. 306; Suther v. State, 118 Ala. 88, 38, 24 South. 43.
There was no error in the refusal of the court to give the general charge requested in favor of the defendant. *95Under section 4972 of the Code of 1896 the case was properly triable in Pike county, and there was evidence to justify a verdict of guilty.
There was no error.in the refusal of the court to give charge 2, requested by the defendant. The prosecutrix, ou cross-examination, described how the act was accomplished; and it was for the jury to determine, from all the evidence, whether the prosecutrix finally yielded under temptation, or otherwise, as mentioned in the statute. In addition, this matter was fully placed before the jury in the most favorable light to the defendant by charges given by the court at the request of defendant.
The judgment of the. ccurt is affirmed.
Weakley, C. J., and I-Iaralson and Denson, JJ., concur.